 

Case 1:18-cr-03323-JCH Document 7 Filed 12/10/18 Page

1of 2

 

 
   
  

ihe TATER
10 40 (er VE EHR

 

C ED
18 DEC 10 PHUYNIGED STATES DISTRICT CourT,

 

DIBOCT 12
for the
CLERK-ALE: AA scRQUE District of New Mexico
United States of America
v.
JANSEN PESHLAKAI, a.k.a. )
“Jensen Peshlakai,” )
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

RECT:

 
 

SUE ZOUP. NE

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without ungecessary delay

(name of person to be arrested) JANSEN PESHLAKAI, a.k.a. “Jensen Peshiakai,”

 

who is accused of an offense or violation based on the following document filed with the court:

© Superseding Information O
CO Violation Notice O

& Indictment  Superseding Indictment GC Information

© Probation Violation Petition © Supervised Release Violation Petition

This offense is briefly described as follows:
18 U.S.C. §§ 1153 and 1111: Second Degree Murder.

Date: 10/11/2018

Complaint
Order of the Court

 

ee
Mitch Elfers, Acting Qlerk of ¢

Albuquerque, NM
Printed nameand title

City and state:

ourt

 

Return

 

Date: lg / | 6

This warrant was received on (date) , and the person was arrested on (date) \? fe AZ
at (city and state) ‘ on _ ZZ —

ene ne

 

(~*~ ,/ Arresting fife’ signature
Lonce tmudg ,

Printed ndme and tit

 

Special Asect

7

 

 

 

 

 

 
 

 

 

 

Case 1:18-cr-03323-JCH Document 7 Filed 12/10/18 Pagej2 of 2

Feu

. = . . * . ,
Soc kta 2 ae SR Re ae a ods Gwe ae Be Vane ne ne a Met we x Beet can aa SANE a nice De At Se

 

 

Ee g0.470 5

“ederal bureau 8 US POSTAGE ©,
. , FIRST-CLASS =.
4200 Luecking Park Avenue, N.E. ee 06280008469107 ““
Albuquerque, NM 87107 ids te FROM 87401 ( ,
Official Business °
Penalty for Private Use $300

 

RECEIVED Jysked Stoles District Gurt
At Albuciierctte NM Dishict of New yMexico

DEC 1 0 2018 Ok C He Cle |
. eee 370; Ait: Maginkete Davesin
yo. WW,

: . Ay i sear cee
‘\

CLERK 5 33d Lams BE

 

evi O2-SS 7475 . song gafagl gf ed ff fAffoagtd ofp cep on]gglUgfH]tsHast hogtfferye

COTTE Te nar em ener
